DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-24 are pending in the application and examined herein.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Claim 13, line 4: “consisting of the principle elements” should recite “consisting of principle elements”
Claim 13, line 5: “wherein the concentration” should recite “wherein a concentration”
Claim 13, line 6: “at the most 50 molar-%” should recite “at most 50 molar-%”
Claim 19, line 1: “wherein the total concentration” should recite “wherein a total concentration”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 is further indefinite because the phrase “an alloy consisting of the principle elements U, Zr, Nb and Ti, and of possible rest elements” is unclear. The claim recites the alloy consists of the principle elements U, Zr, Nb and Ti, and of possible rest elements. It is unclear what a “rest” element is and what distinguishes a “principle” element from a “rest” element. Further, these terms are not defined in the disclosure. The phrase “consisting of” excludes element, step, or ingredient not specified in the claim. See MPEP 2111.03. However, the recitation of “and of possible rest elements” suggests that the alloy may comprise any element. It is therefore unclear what elements the alloy is limited to. The claim does not clearly define the metes and bounds of the materials that are included, and therefore also excluded, in the alloy. 

Claim 13 is further indefinite because the recitation of “and of possible rest elements” makes it unclear if the rest elements are part of the invention. For purposes of examination, Examiner interprets the rest elements as optional and therefore the limitations of claim 19 is also optional.

The terms “near” in claim 15 and “high” in claim 16 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 21 and 22 recite “at least one fissile material.” It is unclear whether this is the “at least one fissile material” is the same as the “fissile material dispersed in the metallic matrix” as recited in parent claim 13, or a different fissile material. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 13-16, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0334595 (“Bashkirtsev”) in view of US Publication No. 2016/0326616 (“Park”).

Regarding claims 13 and 19, Bashkirtsev discloses (see Fig. 1) a nuclear fuel pellet ([0147]) for a nuclear reactor, comprising:
a metallic matrix ([0104]) and
ceramic fuel particles of a fissile material dispersed in the metallic matrix ([0104]),
wherein the metallic matrix is an alloy consisting of the principle elements U and Zr and no rest elements ([0104]; Bashkirtsev is silent as to any additional elements; zero rest elements falls within the claimed range of at the most 5 molar-% as recited in claim 19).

	Bashkirtsev does not disclose the metallic matrix further consists of the principle elements Nb and Ti. 

Park teaches a metallic alloy for use in a nuclear environment ([0002]), the alloy including three or more principle elements, including the combination of the elements Zr, Nb, and Ti, and no rest elements ([0010]), and further teaches the concentration of each of the principle elements is at most 50 molar-% ([0011], [0013]; Park teaches each of the principle elements has a concentration of 5-35 at-%, which falls within the claimed range).


Regarding claim 14, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13. Park further teaches wherein the concentration of each of the principle elements in the metallic matrix is at least 5 molar-% ([0013]; Park teaches each of the principle elements has a concentration of 5-35 at-%, which falls within the claimed range). A POSA would have been motivated to combine Bashkirtsev and Park as discussed above with regards to claim 13.

Regarding claim 15, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13. Park further teaches wherein the alloy is a single phase alloy ([0059]). A POSA would have been motivated to have a single-phase alloy, as suggested by Park, because Park teaches the single-phase alloy is stable over a wider range of temperatures ([0060]). 

Regarding claim 16, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13. Park further teaches wherein the alloy is a high entropy alloy, HEA ([0025]). A POSA would have been motivated to have a high entropy alloy because Park teaches this stably maintains the BCC structure of the alloy even at high temperatures ([0025]).

Regarding claim 18, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13. Park further teaches wherein the alloy has a body centered cubic structure ([0002]). A POSA would have been motivated to combine Bashkirtsev and Park as discussed above with regards to claim 13.

Regarding claims 21 and 22, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13. Bashkirtsev further discloses wherein the ceramic fuel particles comprise the actinide oxide, UO2 ([0104], [0147]).

Regarding claim 23, Bashkirtsev discloses (see Figs. 5, 10) a fuel rod (20, 650) comprising a cladding tube (120) enclosing a plurality of nuclear fuel pellets ([0147]). Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13 as discussed above. A POSA would have been motivated to combine Bashkirtsev and Park as discussed above with regards to claim 13. 

Regarding claim 24, Bashkirtsev discloses (see Fig. 10) a fuel assembly (610) for use in a nuclear reactor, comprising a plurality of fuel rods (650) ([0003], [0148]). Bashkirtsev in view of Park teaches the fuel rod according to claim 23 as discussed above. A POSA would have been motivated to combine Bashkirtsev and Park as discussed above with regards to claim 13.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirtsev in view of Park further in view of US Patent No. 3,236,921 (“Sermon”).

Regarding claim 20, Bashkirtsev in view of Park teaches the nuclear fuel pellet according to claim 13, but is silent as to the distribution of the ceramic fuel particles. 



It would have been obvious to a POSA to have a uniform distribution of the ceramic fuel particles of Bashkirtsev-Park, as taught by Sermon, because Sermon teaches if the fuel particles are not uniform, the fuel could rapidly deteriorate due to non-uniform heating (1:26-29).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an alloy of U, Zr, Nb, Ti having the atomic ratios as recited in claim 17: U5-6Zr3-4NbTi. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./           Examiner, Art Unit 3646                                                                                                                                                                                             
/JACK W KEITH/               Supervisory Patent Examiner, Art Unit 3646